Detailed Action
Summary
1. This office action is in response to the RCE application filed on August 09, 2022. 
2. Claims 1-10, 12-16 and 18-20 are pending and has been examined. 
Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on *** has been received and entered in the case. 
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted 10/01/2020 are acceptable. 
Notice of Pre-AIA  or AIA  status
6. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
7. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Valerie M Davis on 08/15/2022.
Examiner initiated an interview to correct minor informalities. Consequently, agreement was reached and the following correction is made.
Claim 7:
The linear regulator of claim 1, further comprising: Page 3 of 9Docket No.: T90939US02Amendment After NOA dated: May 9, 2022 Application No.: 17/061,069 a first diode having an anode and a cathode, the anode coupled to the second terminal of the resistor and to the first terminals of the first and second FETs; and a second diode having [[a]] an anode and a cathode, the anode of the second diode coupled to the cathode of the first diode, and the cathode of the second diode coupled to the body terminal of the second FET and to the first terminals of the resistor and the capacitor.
Claim 10:
 A linear regulator, comprising: a first transistor having a control terminal and first and second terminals; a second transistor having a control terminal, first and second  [[terminal]] terminals, and a body terminal, the first terminal of the second transistor coupled to the first terminal of the first transistor, the second terminal of the second transistor coupled the control terminal of the second transistor and to the control terminal of the first transistor; a resistor having first and second terminals, the first terminal of the resistor coupled to the body terminal of the second transistor, Page 4 of 9Docket No.: T90939US02Amendment After NOA dated: May 9, 2022 Application No.: 17/061,069 the second terminal of the resistor coupled to the first terminals of the first and second transistors; and a capacitor having first and second terminals, the second terminal of the capacitor coupled to the second terminal of the second transistor and to the control terminals of the first and second transistors, the first terminal of the capacitor coupled to the first terminal of the resistor and to the body terminal of the second transistor.
Claim18:
The circuit of claim 16, further comprising: a first diode having an anode and a cathode, the anode coupled to the second terminal of the resistor and to the first terminals of the first and second transistors, and the cathode coupled to the body terminal of the second transistor and to the first terminals of the resistor and the capacitor;Page 7 of 9Docket No.: T90939US02Amendment After NOA dated: May 9, 2022 Application No.: 17/061,069 a second diode having [[a]] an anode and a cathode, the anode of the second diode coupled to the body terminal of the second transistor, to the cathode of the first diode and to the first terminals of the resistor and the capacitor, and the cathode of the second diode coupled to the second terminal of the resistor, to the anode of the first diode and to the first terminals of the first and second transistors.
Claim 20:
The circuit of claim 19, further comprising: a first diode having an anode and a cathode, the anode coupled to the second terminal of the resistor, to the first terminals of the first and second transistors and to the first terminal of the FET; and a second diode having [[a]] an anode and a cathode, the anode of the second diode coupled to the cathode of the first diode, and the cathode of the second diode coupled to the body terminal of the second transistor, to the first terminals of the resistor and the capacitor, and to the second terminal and the gate of the FET.



Allowable subject matter
8. Claims 1-10,12-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a second FET having a gate, first and second terminals, and a body terminal, the first terminal of the second FET coupled to the first terminal of the first FET, the second terminal of the second FET coupled the gate of the second FET and to the gate of the first FET; 
a resistor having first and second terminals. the first terminal of the resistor coupled to the body terminal of the second FET, the second terminal of the resistor coupled to the first terminals of the first and second FETs; and 
a capacitor having first and second terminals, the second terminal of the capacitor coupled to the second terminal of the second FET and to the gates of the first and second FETs, the first terminal of the capacitor coupled to the first terminal of the resistor and to the body terminal of the second FET."
 In re to claim 10, claim 10 the prior art fails to disclose or suggest the emboldened and italicized features recites “a second transistor having a control terminal, first and second terminals, and a body terminal, the first terminal of the second transistor coupled to the first terminal of the first transistor, the second terminal of the second transistor coupled the control terminal of the second transistor and to the control terminal of the first transistor; 
a resistor having  first and second terminals, the first terminal of the resistor coupled to the body terminal of the second transistor,Page 4 of 9Docket No.: T90939US02Amendment After NOA dated: May 9, 2022 Application No.: 17/061,069 the second terminal of the resistor coupled to the first terminals of the first and second transistors; and 
a capacitor having first and second terminals, the second terminal of the capacitor coupled to the second terminal of the second transistor and to the control terminals of the first and second transistors, the first terminal of the capacitor coupled to the first terminal of the resistor and to the body terminal of the second transistor.”
In re to claim 16, claim 16 the prior art fails to disclose or suggest the emboldened and italicized features recites “a second transistor having first and second terminals, a control terminal, and a body terminal, the first terminal of the second transistor coupled to the first terminal of the first transistor, the second terminal and the control terminal of the second transistor coupled to the control terminal of the first transistor; and
 a resistor having first and second terminals, the first terminal of the resistor coupled to the body terminal of the second transistor, the second terminal of the resistor coupled to the first terminals of the first and second transistors;  
a capacitor having first and second terminals, the second terminal of the capacitor coupled to the second terminal of the second transistor and to the control terminals of the first and second transistors, the first terminal of the capacitor coupled to the first terminal of the resistor and to the body terminal of the second transistor;
and a third transistor having a control terminal and first and second terminals, the first terminal of the third transistor coupled to the second terminals of the capacitor and the second transistor and to the control terminals of the first and second transistors, the control terminal of the third transistor coupled to the output of the error amplifier.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-9, claims 2-9 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 12-15, claims 12-15 depend from claim 10, thus are also allowed for the same reasons provided above.
In re to claims 18-20, claims 18-20 depend from claim 16, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839